DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on February 8, 2022 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  The IDS was considered.  A signed copy of form 1449 is enclosed herewith.
Response to Amendment
3.	The amendments to the claims filed on April 27, 2022 have been fully considered.  The outstanding rejections have been obviated and are thus hereby withdrawn.
4.	Pursuant MPEP 803.02 the search and examination was extended.  Applicants
have, in response to a rejection of the Markush claims, overcome the rejection by amending the claims to exclude the species anticipated by the prior art.  The
amended Markush claims were examined again to the extent necessary to determine patentability.  The full scope of the amended claims was searched and examined.  See below Section 7 for Examiner’s interpretation of the scope of the claims for the purpose of examination.
Status of Claims
5.	Claims 11 and 13-22 are pending and under examination.  All claims are rejected.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 11 and 15-18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	The claims were amended to recite the proviso “
    PNG
    media_image1.png
    24
    407
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    23
    566
    media_image2.png
    Greyscale
”  This proviso appears to exclude compounds wherein:  X5=X6=N and X7=O or S and X5=X7=N and X6=C.  However, the original disclosure does not recite these provisos.  As such, the new genus delineated by excluding these compounds is not supported by the original disclosure.  Appropriate correction is requested.
Note:  The proviso excludes compounds with X6=X7=N when only two of X5, X6 and X7 are N.  However, this proviso cannot be interpreted because these compounds that are being excluded do not appear to be claimed.  See below Section 6.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 11 and 15-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims recite the proviso “
    PNG
    media_image1.png
    24
    407
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    23
    566
    media_image2.png
    Greyscale
”  The exclusion of compounds wherein X6=X7=N when X5 is not N cannot be interpreted.  Applicants have defined X5 to be N.  It is unclear whether Applicant is excluding compounds wherein X5=X6=X7=N (based on the definition of X5=N), or whether X5 is improperly defined to be only N since the proviso excludes the embodiment of X5=N when X6=X7=N.  Appropriate correction is requested.  
Note:  For the purpose of examination, the proviso was interpreted to exclude compounds wherein X5=X6=N and X7=O or S and X5=X7=N and X6=C and X5=X6=X7=N.
8.	Claims 13, 14 and 19-22 recites compounds wherein X5=X6=X7=N.  There is insufficient antecedent basis for this limitation in the claim if the independent claim is excluding compounds wherein X5=X6=X7=N.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claim(s) 11 and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 109481438A.  The reference has a publication date of March 19, 2019 which antedates the present claims having an effective filing date (national stage entry date) of April 4, 2019 and priority claim to foreign applications.  The priority date cannot be granted.  Applicants have not provided an English translation of the priority document such that compliance with respect to 35 USC 112 can be ascertained.  
The reference teaches the compound of 
    PNG
    media_image3.png
    182
    173
    media_image3.png
    Greyscale
  in the treatment of cancer including non-small cell lung cancer, liver cancer and colon cancer.  The compound corresponds to the present claims in the following manner:  X1-X4=CH; R1=R2=H; Q1=Q2=CO; X5=N; X6=C and X7=S.  See experimental example 1 in machine translation of the reference.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626